PALMORE, Judge
(concurring).
The permissive language of Const. § 147 was added by amendment after this court, by a split decision in the case of Jefferson County ex rel. Grauman v. Jefferson County Fiscal Court, 1938, 273 Ky. 674, 117 S.W.2d 918, had held that the legislature could not authorize the use of voting machines. The stated basis for that opinion was that the framers of the Constitution intended to make the paper ballot mandatory. The argument in this case is that the paper ballot is still mandatory unless and until the individual counties choose otherwise. I believe that the result in Jefferson County ex rel. Grauman v. Jefferson County Fiscal Court was unnecessarily restrictive and not in keeping with the sound principles of constitutional construction which, having been given liberal lip service throughout the first half of the opinion, were then dropped like a burlesque dancer’s last fan as the writer skipped lightly off-stage. Be that as it may, however, to say that the great mass of voters knew about that opinion, and in voting on the amendment thereby accepted and affirmed it except as modified by the amendment, is so far removed from the facts of life that its use as an argument is incredible. The fact is that if the people had regarded the paper ballot as fundamental they would never have adopted an amendment permitting voting machines. In both letter and spirit their vote on the amendment nullified Jefferson County ex rel. Grauman v. Jefferson County Fiscal Court.
*259It is elementary that the legislature, being the direct representative of the people, has the right to enact any legislation not forbidden by the state or federal constitutions. City of Louisville M. H. Com’n v. Public Housing Admin., Ky.1953, 261 S.W.2d 286, and cases collected in West’s Kentucky Digest, Constitutional Law, ®=526. It would appear self-evident that the comparable provisions of Const. §§ 147 and 144 under which counties “may” do certain things on their own initiative, without enabling legislation, are not inconsistent with the power of the legislature to require those things to be done.